DETAILED ACTION
1.	This communication is in response to the Application filed on 8/18/2020. Claims 1-20 are pending and have been examined. 
Allowable Subject Matter
2.	Claims 3-6, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
3.	Claims 1-2, 7-12, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stefik (US 20090099996; hereinafter STEFIK) in view of Cheng, et al. (US 10558657; hereinafter CHENG).   
 	As per claim 1, STEFIK (Title: System And Method For Performing Discovery Of Digital Information In A Subject Area) discloses “A computer system comprising: one or more processors; a memory coupled to the one or more processors and storing sequences of instructions which, when executed by the one or more processors (STEFIK, [0046], a central processing unit, memory ..), causes performing: 
receiving a plurality of digitally stored call transcripts that have been prepared from digitally recorded voice calls (STEFIK, [0084], Topic models 86 transform direct page citations, such as found in a conventional index, into an expression that can be used to test whether a given text is on topic <read on any input text including voice-transcribed text, where voice transcription is well known in the voice dictation field, e.g., Dragon Medical One>); 
using a topic model of an artificial intelligence machine learning system, the topic model [ modeling words of a call as a function of one or more word distributions for each topic ] of a plurality of topics, generating an output of the topic model which identifies the plurality of topics represented in the plurality of call transcripts (STEFIK, [0013], The topic models are generated by applying supervised machine learning or other means, and are applied to new material to automatically categorize the material under the evergreen index's topics. Articles from a corpus of documents are matched against the topic models and provided to the augmented community); 
for a particular topic of the plurality of topics, computing [ a first value representing a vocabulary ] of the particular topic and a second value representing a consistency of the particular topic in two more call transcripts of the plurality of call transcripts which include the particular topic (STEFIK, [0065], The training examples are changed in a few topics .. the articles arriving are not on topic. In other words, articles on a topic may be missed or articles that are not really on a topic are erroneously showing up <read on any ready mechanism to measure consistency of a particular topic>. Thus, retraining shifts the patterns and therefore the selection of articles <The applicant is requested to more specifically recite the consistency computation step so as not to be interpreted broadly>); 
based, at least in part, on one or more of the first value or the second value, determining that the particular topic meets a particular criterion; [ updating the output of the topic model to remove the particular topic or distinguish the particular topic from other topics of the plurality of topics which do not meet the particular criterion ]; sending the updated output of the topic model to a client computing device (STEFIK, [0033], a topic is accompanied by a topic model, such as a pattern, that is used to match documents within a corpus <where ‘match’ reads on a particular criterion>; [0013], The topic models .. are applied to new material to automatically categorize the material .. Articles from a corpus of documents are matched against the topic models and provided to the augmented community; [0106], If a page matches at least one topic or subtopic 154 (step 164), the page is registered into the evergreen index under those matching topics and subtopics 154 (step 166). However, if no match is found (step 164), the page is either ignored or logged into a catchall topic for the evergreen index (step 165)).”
STEFIK does not expressly disclose “modeling words of a call as a function of one or more word distributions for each topic .. a first value representing a vocabulary .. updating the output of the topic model to remove the particular topic or distinguish the particular topic from other topics of the plurality of topics which do not meet the particular criterion ..” However, the feature is taught by CHENG (Title: Document content analysis based on topic modeling).
In the same field of endeavor, CHENG teaches: [Detailed, paras 3-4] “a topic can be defined mathematically as a distribution over a fixed vocabulary and can be described using words included in the topic and the frequency of each of the words appearing in this topic .. different topic models can be characterized or described using the parameters of their corresponding topic distribution and word distributions. The topic model can further include the vocabulary used during the topic modeling ..;” [Detailed, para 9] “For a new stage of topic modeling, the vocabulary from the previous stages can be updated to include new words from the new group of documents and to remove words that are no longer predominant in the new group of documents. The topic modeling can then be performed based on the updated vocabulary;” [Detailed, para 71] “The topics of the updated topic models can then be shown in the UI 500A ..” and [Detailed, para 108] “Clause 10: .. updating the first vocabulary comprises: measuring a frequency of individual words that are contained in the plurality of documents or the additional document; calculating a vocabulary metric for individual ones of the words based on the frequency of a corresponding word; removing words in the first vocabulary that have a vocabulary metric less than a pre-determined threshold; and adding words to the first vocabulary that have a vocabulary metric higher than a pre-determined threshold” where “ removing words and adding words” correspondingly read on “remove the particular topic or distinguish the particular topic ..”
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to incorporate the teachings of CHENG in the system (as taught by STEFIK) for topic model updating based on vocabulary and word distributions for each topic.
As per claim 2 (dependent on claim 1), STEFIK in view of CHENG further discloses “15wherein determining that the particular topic meets a particular criterion comprises determining that the first value representing the vocabulary of the particular topic is greater than a first threshold value or that the second value representing the consistency of the particular topic is lower than a second threshold value (CHENG, [Detailed, para 108], Clause 10: .. calculating a vocabulary metric for individual ones of the words based on the frequency of a corresponding word; removing words in the first vocabulary that have a vocabulary metric less than a pre-determined threshold; and adding words to the first vocabulary that have a vocabulary metric higher than a pre-determined threshold).” 
As per claim 7 (dependent on claim 1), STEFIK in view of CHENG further discloses “15identifying, in the plurality of call transcripts, a plurality of words that correspond to the particular topic; wherein updating the output of the topic model comprises: -35-60579-0042removing, from the plurality of call transcripts, the plurality of words that correspond to the particular topic; generating a second output of the topic model using the plurality of call transcripts without the plurality of words that correspond to the particular topic (CHENG, [Detailed, para 9], For a new stage of topic modeling, the vocabulary from the previous stages can be updated to include new words from the new group of documents and to remove words that are no longer predominant in the new group of documents. The topic modeling can then be performed based on the updated vocabulary <read on a ready mechanism for removing any words identified>).”
As per claim 8 (dependent on claim 1), STEFIK in view of CHENG further discloses “15causing display of a graphical user interface depicting the plurality of topics without the particular topic (STEFIK, [0109], the topics and subtopics 182 of that augmented community can be listed first, with larger fonts or more prominent display attributes highlighting the most popular documents <read on a ready mechanism to display topics in any way desired, including not displaying/highlighting any particular topic>).”  
As per claim 9 (dependent on claim 1), STEFIK in view of CHENG further discloses “15wherein the particular topic comprises a scripted topic (STEFIK, [0004], a host of additional topics exist through other Web sources. These topics range from slightly less popular topics, for instance, technology news, to specialized or obscure topics that are relevant to a comparatively small number of people, such as evening class schedules for a local community college <read on scripted topic, which can be broadly interpreted>).”  
As per claim 10 (dependent on claim 1), STEFIK in view of CHENG further discloses “15wherein the particular topic comprises a broad topic (STEFIK, [0004], Mainstream media Web sites generally cover popular topics, such as news, business, politics, sports, entertainment, and weather <read on broad topic>).”  
Claims 11-12, 17-20 (similar in scope to claims 1-2, 7-10) are rejected under the same rationale as applied above for claims 1-2, 7-10. 
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	6/3/2022

Primary Examiner, Art Unit 2659